SCHOTT, Judge.
Defendants appeal from a judgment awarding damages to plaintiff growing out of an automobile accident which occurred on Chef Menteur Highway in New Orleans on February 17, 1970.
Plaintiff’s version is that he was driving his vehicle at approximately 35 miles per hour in an easterly direction on the Chef Menteur Highway in the lane closest of three lanes to the neutral ground. As he came to the intersection with America Street defendant’s vehicle suddenly came from the right into the left (plaintiff’s) lane of traffic, whereupon plaintiff immediately applied his brakes but was unable to avoid the collision between the front of his vehicle and the rear of defendant’s vehicle.
Defendant’s version is that he approached the highway from America Street on the south, stopped and waited for an opening in traffic, intending to make a right turn onto the highway followed by a U turn through the neutral ground so as to proceed eventually in a westerly direction on the highway. When plaintiff’s vehicle was possibly two blocks to his left he proceeded with a wide right turn, crossed two lanes of the highway and directly into the lane closest to the neutral ground where he was proceeding at about 20 miles per hour when he was struck from the rear by plaintiff. Defendants contend that this was a rear end collision caused by plaintiff’s negligence.
Plaintiff’s version is supported by the physical evidence at the scene following the collision. The impact occurred 82 feet east of America Street, wholly within the lane next to the neutral ground. The plaintiff’s vehicle left 53 feet of skid marks leading to the point of impact and therefore commenced skidding about 29 feet east of America Street.
We find, as did the trial judge, that the' accident was caused solely by the negligence of defendant and that there was no contributory negligence on the part of the plaintiff. Accordingly, the judgment is affirmed, defendant to pay the costs of this appeal.
Affirmed.